Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 1 of 65 Page ID #:5106




    1   Robert P. Mosier
        Craig M. Collins, CPA
    2   Ryan Baker, Financial Analyst
        MOSIER & COMPANY, INC.
    3   3151 Airway Avenue, Suite A-1
        Costa Mesa, California    92626
    4   Telephone:     (714) 432-0800
    5   Facsimile:     (714) 432-7329
        E-Mail: Rmosier@Mosierco.com
    6
        Court Appointed Receiver and Monitor (“Fiduciary”)
    7
    8                                      UNITED STATES DISTRICT COURT
    9
                                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11
        SECURITIES AND EXCHANGE  )                        Case No: CV 17-6929 PA (JEMx)
  12    COMMISSION,              )
                                 )                        Assigned for all purposes to the
  13             Plaintiff,      )                        Honorable Percy Anderson
                                 )
  14    vs.                      )
                                 )                        NOTICE OF MOTION & MOTION:
  15    EDWARD CHEN,             )                        FIDUCIARY’S FINAL ACCOUNT &
                                 )                        REPORT & REQUEST TO PAY FINAL
        JEAN CHEN,               )
  16    HOME PARADISE INVESTMENT )                        FEES & COSTS FOR DECEMBER
        CENTER, LLC,             )                        2018 THROUGH THE CLOSE.
  17    GH INVESTMENT LP,        )
        GH DESIGN GROUP, LLC,    )                        POINTS & AUTHORITIES;
  18    GOLDEN GALAXY, LP AND    )                        DECLARATION OF THE FIDUCIARY.
        MEGA HOME, LLC,          )
  19                             )
                 Defendants.     )                        Date: April 8, 2019
  20                             )                        Time: 1:30 PM
                                 )
  21                             )                        CTRM: 9A, 350 W. 1st ST. LA
                                 )
  22
  23          PLEASE TAKE NOTICE THAT on April 8, 2019, at 1:30 p.m., or as soon
  24    thereafter as the matter may be heard, in the courtroom of the Honorable
  25    Percy Anderson, Courtroom 9A, 350 West 1st Street, Los Angeles, California
  26    90012, Robert P. Mosier, duly appointed Receiver/Monitor (“Fiduciary”) in
  27    the above matter, will and hereby does move the Court to Approve the
  28    Fiduciary’s Final Account and Report (“FAR”).
        HPIC FAR 1-31-19 R-19 Final.docx              1                          1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 2 of 65 Page ID #:5107




    1             The motion also seeks approval of final fees and costs for the Fiduciary
    2   and his staff for December 2018 through January 2019 with accrued time to
    3   wrap up the receivership/monitor aspects of the case.
    4             This motion is made pursuant to 28 U.S. Code §3103(g)(1)–(3).
    5   Defense counsel objects to the filing of this motion (discussions throughout
    6   January 2019) as unnecessary/unauthorized.              However, §3103(g)(3) states
    7   that the Receivers shall file such a report and seek approval of unpaid fees.
    8   The extended hearing date of April 8, 2019 provides time to (a) serve the
    9   report on 45 Chinese EB-5 investors, 43 of whom live in mainland China and
  10    (b) for the overseas investors to respond.
  11              This Notice of Motion and Motion is supported by the Declaration of
  12    Robert P. Mosier, together with the files and records of the case and any
  13    evidence and/or argument that is presented at a hearing held by the Court.
  14    The Motion is organized into the following sections:              A. Summary of the
  15    Case; B. Accounting Update; C. Fee Application; and D. Prayer.
  16                                       A. SUMMARY OF THE CASE
  17              1.        Settlement:    This Court entered an order on November 28, 2018
  18    (DK 189) that effectively settled the case and removed the Fiduciary from
  19    day to day oversight that had been in place since the Fiduciary’s appointment
  20    on September 20, 2017 (roughly a duration of fourteen-months).                                The
  21    Securities & Exchange Commission (“SEC”) as Plaintiff accepted Defendant
  22    Chens offer to pay full restitution to the Chinese EB-5 investors in the two
  23    projects: (a) GH Investment LP and related entities (collectively “GHI”) the
  24    assets of which have been liquidated with cash on hand of $7.5 million and
  25    (b) Golden Galaxy LP (“GG-80”) that is building an 80-unit condo project in
  26    Koreatown where construction is due to be completed and the units
  27    sold/closed by mid-year to year-end 2019.            The amount required to pay the
  28    two EB-5 projects with total of 45 investors is roughly $27.5 million.
        HPIC FAR 1-31-19 R-19 Final.docx           2                             1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 3 of 65 Page ID #:5108




    1             2.        Highlights of the Fiduciary’s Contribution:   This is a partial list of
    2   the Fiduciary’s accomplishments from appointment through November 2018;
    3
                       a. Confirming the Fake Lease/Inventory at GHI: The Fiduciary’s
    4                     investigation confirmed a fake lease for a 111,513 square foot
    5                     facility in Ontario (the actual lease was 23,842). These findings
                          led to a stipulation to keep the Receiver in place for this project
    6                     and to liquidate the inventory of sixteen fix and flip houses. As
    7                     a follow-on to this analysis, the partial forensic accounting
                          demonstrated that $4 million of GHI investor funds had been
    8                     used to purchase fake inventory from Four Star Realty and
    9                     affiliated entities owned by the Defendants. These findings,
                          among others, contributed to the full-restitution settlement.
  10
  11                   b. Confirming the Legitimacy of the GG-80 Project: The first report
                          of the Fiduciary speculated that the GG-80 project looked
  12                      legitimate and would likely create the jobs as outlined in the
  13                      project’s business plan. This led the Court to appoint a Monitor
                          rather than a Receiver over this project.
  14
  15                   c. Sale of the GHI Fix and Flip Houses: Pursuant to stipulation
                          and court order, the Fiduciary sold 16 fix and flip houses during
  16                      two auctions that produced a total net recovery of $6.9 million.
  17                      In both auctions, the high estimated values were achieved and
                          exceeded. The result is the $7.5 million projected net cash on
  18                      hand for the benefit of the EB-5 investors both projects.
  19
                       d. Obtaining a New Construction Loan: The Fiduciary introduced a
  20                      new lender to the GG-80 project after the prior lender called two
  21                      defaults following the TRO in September 2017. The first default
                          took the interest rate on the construction loan from 11% to 27%;
  22                      this was later negotiated down to 15%. A second default in mid
  23                      2018 resulted in an interest rate to 33%. This original lender
                          was replaced by a new lender, introduced by the Fiduciary, at
  24                      10% plus $3 million of additional loan to complete the project and
  25                      a one-year extension to pay back the loan without penalty. See
                          the lender’s press release, Exhibit “A”. Through the new loan,
  26                      the Chens were also able to recover $4 million that was
  27                      demanded by the original lender in the second default. This new
                          loan made the GG-80 project financially viable. (DKT 188)
  28
        HPIC FAR 1-31-19 R-19 Final.docx           3                             1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 4 of 65 Page ID #:5109




    1                  e. The Tong/First Financial Investment Group (“FFIG”) Settlement:
                          The Fiduciary was able to orchestrate a settlement with FFIG and
    2                     its owner, Mr. Tong (DKT 189). This resulted in the estate
    3                     retaining $450 thousand from the second auction and
                          surrendering to Mr. Tong (i) cash in FFIG’s bank account of $588
    4                     thousand and (ii) two houses titled to FFIG. Mr. Tong used the
    5                     cash to invest in the GG-80 project to help achieve the $4.0
                          million new capital requirement of the prior lender.
    6
    7                  f. Resolution of the Ontario Lease. The Fiduciary was able to
                          sublease the Ontario facility to mitigate negative cash flow that
    8                     will save the estate $300 thousand to the end of the lease.
    9
                  3.        Challenges of the Fiduciary Assignment:        The Fiduciary also
  10
        had to overcome/reconcile a number of obstacles including the following:
  11
  12                   a. Corporate financial summaries showed significant, non-matching
                          inter-company borrowings/receivables/cash transfers.
  13
  14                   b. Large inventories were shown on the books but there were no
                          matching inventories in the warehouses.
  15
  16                   c. There were loans of EB-5 funds to non-EB-5 entities.
  17                   d. Accounting entries for several corporate entities in some
  18                      instances were 1 to 3 years in arrears.
  19                   e. There was no insurance on the fix and flip houses.
  20
                       f. The Ontario warehouse was not secure with a disheveled
  21                      inventory that had to be organized/removed.
  22
                       g. Maintenance of the Ontario space was out of compliance with
  23                      the terms of the lease.
  24
                       h. There was no Workers Comp insurance in place and an ongoing
  25                      audit of prior years’ activity was resolved with a refund expected.
  26
                       i. Various individuals were removed from the payroll who did not
  27
                          work for the entities under the Fiduciary’s control.
  28
        HPIC FAR 1-31-19 R-19 Final.docx         4                               1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 5 of 65 Page ID #:5110




    1                  j. A lawsuit filed against the Regional Center was monitored. The
                          filed annual reports with the United States Citizenship and
    2                     Immigration Service (“USCIS”) contained inaccurate information
    3                     that was identified and called to the attention of the counsel that
                          prepared the report.
    4
    5                  k. The 2017 GHI tax returns were completed and reviewed to
                          ensure accuracy of the data being reported.
    6
    7                  l. Eight bi-monthly status reports plus the initial report of the
                          temporary Receiver were prepared and filed with the Court.
    8                     Most of these were resolved by stipulation and order thereon
    9                     and/or further order of the Court.
  10                   m. Inconsistencies were reported in the November 28, 2018
  11                      settlement stip. This stip (settling the case) had been rushed
                          through in order for the new loan to close. This necessitated a
  12                      further negotiation/stipulation and order that was just signed.
  13
  14                      B. ACCOUNTING UPDATE (Through January 31, 2019)

  15              4.        Period:          The accounting period is September 20, 2017 through

  16    January 30, 2019 with estimates for future expenditures as outlined below.

  17              5.        Cash Summary:            The starting cash balance on September 20,

  18    2017 was $4,372,589 (Exhibit “B”, line 1) – seized from bank accounts.

  19    Since then, an additional $8,211,508 was deposited; total working cash

  20    available for the sixteen-months was $12,584,097.                        The cash receipts

  21    include net proceeds from sale of the fix and flip homes, warehouse sublease

  22    income, construction management fee income and miscellaneous income.

  23              6.        Cash Disbursements:              Cash disbursements during this sixteen-

  24    plus month period total $5,079,859. Categories of disbursements are listed

  25    in Exhibit “B.” Total cash on hand as of January 31, 2019 is $7,504,238.

  26    Recall that these numbers do not take into account the construction loan

  27    disbursements.                     The second page of Exhibit “B” shows in which bank

  28    accounts the cash is held.

        HPIC FAR 1-31-19 R-19 Final.docx                 5                            1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 6 of 65 Page ID #:5111




    1             7.        Future         Disbursements:    The    Fiduciary   anticipates        future
    2   disbursements as follows: (a) payment of fees/costs for December 2018; (b)
    3   payment for January 2019 to close including future work for issuance of
    4   1099s, W-2s and payroll tax returns, plus oversight of tax returns (a total of
    5   $39,949.96, details presented below); and (c) the Distribution Agent’s future
    6   fees of $50,000 withhold leaving a balance of $7,414,288.                  See Exhibit “C.”
    7                                            C. FEE APPLICATION
    8             8.        Overview of Activities:         This fee application covers December
    9   2018 (post settlement) and (b) January 2019 to close.                   Exhibit “D” is a list
  10    of activities that have occurred and will occur to close out the estate.
  11              9.        Aggregate of the Fees:           Exhibit “E” presents a summary plus
  12    detailed time entries for the December - January period plus prospective time
  13    to close. As outlined above, the two-month-plus period total is $39,949.96
  14    (with blended hourly rate: $168.98).                 This compares favorably with the two-
  15    month billing summaries that have typically ranged from $80 to $90 thousand
  16    for the first fourteen months. This application reflects limited activity of
  17    preparing the FAR, resolving discrepancies in the 11/28/18 stip/order and
  18    accrued time for finalizing the accounts and to oversee the preparation of
  19    1099 and payroll tax returns for 2018 (when the Fiduciary was in charge).
  20
                            a. Fiduciary: The Fiduciary has 60.5 hours at an average
  21                           reduced rate of $355.78 for a total fee request of $21,524.60
  22                           for the two-month-plus period. The Fiduciary’s focus was
                               preparing this FAR, and providing input for the corrections
  23                           required by the 11/28/18 stip/order, preparing a notice to
  24                           creditors/investors and mapping activities to close the estate.

  25                        b. Certified Public Accountant: Mr. Collins incurred 23.8 hours
  26                           at a discounted hourly rate of $275 per hour for a total fee
                               request $6,545 during the two-month plus period. He was
  27                           involved in preparing the schedules for the FAR and analysis
  28                           for the correction of the 11/28/18 stip and order thereon.

        HPIC FAR 1-31-19 R-19 Final.docx               6                            1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 7 of 65 Page ID #:5112




    1                       c. Ryan Baker, Senior Financial Analyst: Mr. Baker has 2.3
                               hours at a rate of $203 for a fee request of $466.90. He
    2                          oversees Peachtree, the Defendants accounting system.
    3
                            d. Jim LeSieur, Prior On-Site Manager: Mr. LeSieur incurred
    4                          6.1 hours during this period at a rate is $125 per hour for fees
    5                          of $762.50. Mr. LeSieur was involved in the wrap up of the
                               Ontario warehouse lease, and confirming investor addresses.
    6
    7                       e. Nancy Michenaud, Controller/Chief Bookkeeper: Ms.
                               Michenaud seeks approval of 56.8 hours at a rate of $95 per
    8                          hour for $5,396. She is the primary controller/bookkeeper
    9                          who oversees all deposits, checks, wire issuances and ledger
                               entries. About 85% of her time is for future payroll tax and
  10                           1099 related work.
  11
                            f. Aurora Bloom: Ms. Bloom seeks approval of 61.2 hours at
  12                           $52 for $3,182.40.    She assists Ms. Michenaud with
  13                           prospective bookkeeping, bank account reconciliation and
                               preparation of 1099s.
  14
  15                        g. Kristina Godinez:      Ms. Godinez is a paralegal and
                               administrative assistant. She seeks 17.1 hours at a rate of
  16                           $36 per hour or $615.60.       She electronically files all
  17                           documents and handles administrative tasks related to filings.
  18                        h. Costs: The Fiduciary seeks approval of costs in the amount
  19                           of $1,456.96 including tax forms ($215), storage and later
                               destruction of the Fiduciary’s books and records ($895.75),
  20                           postage for the notice ($111.41), fax/copying ($234) due to
  21                           the end-of-case documents and filings.
  22              10.       Fees and Costs for the Duration of the Case:              Exhibit “F”
  23    presents a summary of total fees by each individual on the Fiduciary’s staff
  24    for the entire case.               Total fees including those being submitted in this
  25    application total $701,531.90; costs total $6,037.93 for a total of
  26    $707,569.83.                To date, $667,619.87 has been paid leaving an unpaid
  27    balance of $39,949.96.               The blended hourly rate for the Fiduciary and his
  28    staff members is $187.47 for the entire duration of the case.
        HPIC FAR 1-31-19 R-19 Final.docx             7                           1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 8 of 65 Page ID #:5113




    1             11.       Perspective – Fees as a Percent of Disbursements:                   The U.S.
    2   Congress mandates that a court-appointed chapter 11 trustee (alone)
    3   working in a bankruptcy is entitled to a maximum compensation of roughly
    4   3.1% of total disbursements. In this case, the fees for only the Receiver at
    5   $297 thousand (Exhibit “F”) are currently 1.3% of total disbursements to date
    6   of $22.5 million ($7.5 million disbursed by the Receiver and the $15 million
    7   construction loan payoff).                If and when full restitution is paid to the investors
    8   (another $27.5 million), the Receiver’s fees as a percent of total revenues
    9   will drop to .00594% or six tenths of one percent.                  In this case, the integral
  10    staff that has assisted the Receiver consists of six additional individuals – a
  11    CPA, financial analyst, on-site manager, a chief bookkeeper, an assistant
  12    bookkeeper and an administrative assistant (paralegal), the total fees paid
  13    to these seven individuals (including the Receiver) are roughly 3% of total
  14    disbursements.                     This percentage will drop to 1.8% if and when full
  15    restitution is paid to the 45 investors as currently anticipated.                       If this all
  16    comes about, this case will be the most efficient federal equity receivership
  17    to date for this Receiver.
  18                                                    D. PRAYER
  19              12.       Prayer: Wherefore your Fiduciary prays that this Court make
  20    and enter an order that approves the FAR and fees and costs as presented
  21    and orders them paid from available funds. Your Fiduciary prays that this
  22    Court make and enter such further order as it deems appropriate and just.
  23    Date:        January 31, 2019
  24
  25
  26                                                    __________________________
  27                                                    Robert P. Mosier, Fiduciary
  28
        HPIC FAR 1-31-19 R-19 Final.docx                 8                             1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 9 of 65 Page ID #:5114




    1                                       DECLARATION OF THE FIDUCIARY
    2          I, Robert P. Mosier, declare and affirm as follows; I am the duly
    3   appointed Receiver/Monitor (“Fiduciary”) in the above matter.                             I have
    4   firsthand knowledge of the facts and figures recited herein.
    5          Exhibit “A is a press release regarding the new loan on the GG-80
    6   project. Exhibit “B” is an updated accounting that is a summary of cash
    7   receipts/disbursements from September 2017 through January 30, 2019.
    8   The second page of the exhibit shows in which bank accounts the cash is
    9   currently located.                 Exhibit “C” a list of estimated future disbursements to
  10    close out the estate.                 Exhibit “D” is a detailed list of activities during the
  11    December 2018 through January 2019 period plus prospective activities to
  12    close.        Exhibit “E” is a summary of the hours, hourly rates and fees sought
  13    by individual plus the cost’s summary and the detailed timesheets for each
  14    applicant seeking approval of fees and costs incurred.                      Exhibit “F” is a
  15    presentation summary of the total fees for the duration of the case.
  16           I declare that this declaration was signed by me on the 31th day of
  17    January 2019 in Costa Mesa, CA.
  18
  19
  20                                                __________________________
  21                                                Robert P. Mosier,
                                                    Monitor and Receiver (“Fiduciary”)
  22
  23
  24
  25
  26
  27
  28
        HPIC FAR 1-31-19 R-19 Final.docx                 9                           1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 10 of 65 Page ID #:5115




    1                                      List of Exhibits
    2   Exhibit A: Press Release Regarding the New GG-80 Loan
    3
        Exhibit B: Summary: Cash Receipts/Disbursements to 12/31/18
    4
    5   Exhibit C: Summary of Future Cash Disbursements to Close the Case
    6   Exhibit D: List of Activities during December/January to Close Period.
    7
        Exhibit E: Summary of Fees and Costs plus the Detailed Timesheets
    8
    9   Exhibit F: Summary of Fees/Costs Program-to-date:
                   For the Receivership and the Monitorship
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        HPIC FAR 1-31-19 R-19 Final.docx         10                              1/31/2019 12:09 PM

                 Fiduciary’s Final Account & Report; Request to Pay Final Fees & Costs
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 11 of 65 Page ID #:5116




                              EXHIBIT “A”
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 12 of 65 Page ID #:5117
   11



Parkview Provides $29M Loan for Koreatown
Condo Development




Rendering of the Golden Galaxy Plaza Condominiums project

Los Angeles­based Parkview Financial has provided a $29 million loan to refinance the construction of an 80­
unit condominium complex in Koreatown. The project is partially completed.

Avison Young’s Jay Maddox and Peter Sherman secured the financing for developer Mega Home LLC.

“Mega Home LLC, our client and the project’s developer, was paying a very high interest rate and needed
additional funds to complete construction and sell out the project,” Mad­dox said in a statement. “Refinancing a
project midway through construction is unusual and presents unique challenges. Very few lenders are willing to
consider such a transac­tion. Fortunately, we were able to help our client procure new construction financing
under attractive terms that provided needed funds and time to complete the project, together with significant
cash going back to the developer for cost reimbursement.”

The project, Golden Galaxy Plaza Condominiums on Leeward Avenue, will be five stories and have a pool, spa,
gym and interior courtyards.


“We have deep knowledge of the Koreatown submarket, and our team quickly recognized the inherent value of
the real estate and viability of this project,” said Paul Rahimian, the chief financial officer of Parkview Financial,
in a statement. “We are pleased to play an important role in bringing Leeward Plaza to completion.”
The project is expected to be completed in the spring.
Commercial real estate reporter Hannah Madans can be reached at hmadans@labusiness­journal.com. Follow
her on Twitter @HannahMadans


                                                                                                   EXHIBIT A 11
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 13 of 65 Page ID #:5118




                              EXHIBIT “B”
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 14 of 65 Page ID #:5119
                 RECEIVERSHIP ESTATE of CHEN et al
               SCHEDULE of CONSOLIDATED CASH FLOW
          for the PERIOD SEPTEMBER 20, 2017 to JANUARY 31, 2019

     1    TURNOVER of FUNDS at BEGINNING of CASE on SEPTEMBER 20, 2018                       $4,372,589
     2    CASH RECEIPTS during the PERIOD:
     3        GROSS PROCEEDS from AUCTIONS of FIX and FLIP HOMES                $8,079,500
     4        LESS:    ITEMS PAID THROUGH ESCROW + FFIG PAYOFF:
     5                 SALES COMMISSIONS                             $560,500
     6                 FFIG, LLC PAYOFF for ITS PROPERTY INTERESTS    375,500
     7                 HERO LOAN & OTHER DEBT                         236,668
     8                 REAL PROPERTY TAXES                             36,291
     9                 ALL OTHER ESCROW COSTS                          10,028
     10       TOTAL ITEMS PAID THROUGH ESCROW + FFIG PAYOFF                      1,218,987
     11       NET PROCEEDS from AUCTIONS of FIX and FLIP HOMES                   6,860,513
     12       GROSS PROCEEDS from the SALE of a FIX and FLIP HOME                  510,000
     13       CONSTRUCTION MANAGEMENT FEE INCOME                                   419,000
     14       SUBLEASE INCOME at CITY of COMMERCE WAREHOUSE                        210,057
     15       RENTAL INCOME including ONTARIO SUBLEASE INCOME                      77,288
     16       INSURANCE PROCEEDS                                                   52,187
     17       SERVICE FEE INCOME                                                   21,000
     18       COLLECTION of NOTE RECEIVABLE                                        18,600
     19       ONTARIO SUBLEASE DEPOSIT RECEIVED                                    16,000




                                                                                                           1/31/2019 11:36
     20       ALL OTHER CASH RECEIPTS                                              26,863
     21   TOTAL CASH RECEIPTS during the PERIOD                                               8,211,508
     22   TOTAL CASH RECEIPTS since INCEPTION of the CASE                                    12,584,097
     23   CASH DISBURSEMENTS during the PERIOD:
     24       CONDOMINIUM CONSTRUCTION MATERIALS                                  668,025
     25       RECEIVER/MONITOR and STAFF FEES & COSTS to NOVEMBER 30, 2018        667,680
     26       TURNOVER of FUNDS to FIRST FINANCIAL INVESTMENT GROUP, LLC          587,749
     27       FACILITIES RENT (GROSS)                                             527,982
     28       PAYROLL and PAYROLL TAXES                                           446,930
     29       WORKERS COMPENSATION INSURANCE (INCLUDES PRE-RECEIVER)              421,847
     30       PROPERTY TAXES                                                      226,990
     31       LEGAL                                                               152,575




                                                                                                           K:\1700FLDR\1728 Home Paradise SEC\[CASH FLOW to JANUARY 31, 2019.xlsx]ACTUAL
     32       BONDS                                                               136,510
     33       INSPECTIONS                                                         114,203
     34       SUBCONTRACTORS                                                       99,241
     35       SECURITY SERVICE                                                     88,505
     36       OUTSIDE SERVICES (INCLUDING CHARLEY TZENG)                           87,138
     37       MANAGEMENT                                                           75,120
     38       CAMS CHARGES                                                         71,766
     39       EQUIPMENT RENT                                                       61,395
     40       TRANSFER of HPIC FUNDS to MS. WU                                     60,118
     41       FORENSIC ACCOUNTANTS                                                 41,566
     42       CONSTRUCTION SUPERVISION                                             39,400
     43       RETURN of FUNDS to MRS. CHEN                                         38,093
     44       REPAIRS & MAINTENANCE                                                37,904
     45       PROPERTY INSURANCE                                                   33,871
     46       MONTHLY DEBT PAYMENTS on PROPERTIES                                  28,245
     47       ELECTRICITY (FIX & FLIPS, COMMERCE & ONTARIO)                        26,029
     48       COMMISSION on SALE of a FIX & FLIP HOME                              25,500
     49       ENVIRONMENTAL                                                        25,089
     50       PERMITS, FEES & LICENSES                                             24,736
     51       TRASH                                                                23,797
     52       HEALTH INSURANCE                                                     23,327
     53       TAXES & LICENSES                                                     20,321
     54       ALL OTHER DISBURSEMENTS (ALL LESS THAN $20,000)                     198,205
     55   TOTAL CASH DISBURSEMENTS during the PERIOD                                          5,079,859

     56   CASH on HAND at END of the PERIOD                                                  $7,504,238
                                                                                                          EXHIBIT B 12
    Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 15 of 65 Page ID #:5120




                  RECEIVERSHIP ESTATE of CHEN et al
                           CASH on HAND on JANUARY 31, 2019

                                                      EASTWEST         GHI                                       TOTAL
                                                         BANK      RECEIVER-     MONITOR-         OTHER          of ALL
                                                      ACCOUNTS         SHIP            SHIP       ENTITIES    ACCOUNTS

1     MEGA HOME LLC                                     xxx 6644                           $0

2     MEGA HOME LLC                                     xxx 6707                              0

3     GOLDEN GALAXY LP                                  xxx 6700                              0

4     HOME PARADISE INVESTMENT CENTER LLC               xxx 6665                              0

5     HOME PARADISES LLC                                xxx 6672                        22,031

6     HOME PARADISES LLC                                xxx 6714                              0

7     FOUR STAR REALTY GROUP INC.                       xxx 6637                        50,329

8     US GRANDHOOD LLC                                  xxx 6679                                     $955

9     FIRST FINANCIAL INVESTMENT GROUP LLC              xxx 6686                                  CLOSED

10    GH DESIGN GROUP LLC                               xxx 6693      $331,649

11    GH DESIGN GROUP LLC                               xxx 6728         1,092

12    GH DESIGN GROUP LLC (PROPERTY SALES)              xxx 7246     6,832,233

13    GH INVESTMENT LP                                  xxx 6651       265,949

14    TOTAL CURRENT ACCOUNT BALANCES                                $7,430,924         $72,359       $955      $7,504,238




      K:\1700FLDR\1728 Home Paradise SEC\[CASH ON HAND on JANUARY 31, 2019.xlsx]CASH                  1/31/2019 11:40




                                                                                                                 EXHIBIT B 13
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 16 of 65 Page ID #:5121




                              EXHIBIT “C”
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 17 of 65 Page ID #:5122




                 RECEIVERSHIP ESTATE of CHEN et al
                   SCHEDULE of PROJECTED CASH FLOW
         for the PERIOD FEBRUARY 1, 2019 through the END of the
                DISBURSEMENT AGENT'S ADMINISTRATION


     1   CASH on HAND on JANUARY 31, 2019                                                           $7,504,238

     2   LESS ESTIMATED CASH DISBURSEMENTS after JANUARY 31, 2019:

     3        FIDUCIARY and STAFF FEES & COSTS (DECEMBER 2018)                           $18,415

     4        FIDUCIARY and STAFF FEES & COSTS (JANUARY 2019 & THEREAFTER)                21,535

     5        TOTAL FIDUCIARY and STAFF FEES & COSTS after JANUARY 31, 2019                              39,950

     6   ESTIMATED CASH on HAND for TRANSFER to DISBURSEMENT AGENT'S BANK ACCOUNT                    7,464,288

     7   LESS ESTIMATED FUTURE DISBURSEMENT AGENT FEES and COSTS                                         50,000

     8   ESTIMATED CASH AVAILABLE for DISTRIBUTION to EB-5 INVESTORS                                $7,414,288




         K:\1700FLDR\1728 Home Paradise SEC\[CASH FLOW to JANUARY 31, 2019.xlsx]ACTUAL     1/31/2019 11:43




                                                                                                   EXHIBIT C 14
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 18 of 65 Page ID #:5123




                              EXHIBIT “D”
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 19 of 65 Page ID #:5124
                                GHI + GG-80
                       Receiver/Monitor Project List
                 December 2018 through January 2019 to close
                             January 31, 2019

 1. Banking, Accounting and Bookkeeping Activity
      a. Transfer funds, pay limited bills and make limited deposits
      b. Reconcile accounts
      c. Process year-end payroll and payroll taxes
      d. Prepare reports and provide information requested by the parties
      e. Prepared to turn over the Ontario sublease with detailed information
      f. Continued to monitor of the workers comp insurance refund
      g. Issued periodic cash reports and analyzed proposed account transfers
      h. Prepared to transfer funds (on hold pending establishing new bank accounts)
      i. Worked with the Ontario sublease to identify lease-end commitments

 2. GHI Design
      a. Monitored the sublease payments for the Ontario facility
      b. Update cash flow projections for the project through 2018 and now 2019
      c. Discuss more options of a reinvestment of existing recoveries with EB-5 counsel
      d. Communicate with one investor in San Francisco

 3. GG-80 Project
      a. Confirmed new loan closed and in place
      b. Monitor new loan ramifications (all positive)
      c. Include summary in FAR

 4. Administration/Accounting
      a. Prepared and submitted fees for October/November
      b. Provided input to the stipulation to amend the November 28 Order
      c. Review, document, confirm and pay bills
      d. Provide cash reports to the parties
      e. Review and either amend and/or comment on various stipulations including the
         November 28 macro settlement (with many corrections)
      f. Update schedules of cash flow each month
      g. Update schedules of cash on hand each month by account
      h. Updated schedules of EB-5 loans, fees and interest projections




                                                                     EXHIBIT D 15
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 20 of 65 Page ID #:5125




                              EXHIBIT “E”
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 21 of 65 Page ID #:5126
                                    RECEIVERSHIP ESTATE OF HOME PARADISE
                                SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                        FOR THE PERIOD OF DECEMBER 2018 THROUGH JANUARY 2019 TO CLOSE

   SUMMARY of ALL                                       HOURLY      TOTAL                    TOTAL FEES       PAYMENTS       AMOUNT
     FEES and COSTS                          HOURS       RATE        FEES         COSTS      and COSTS         MADE          OWING
   ROBERT P. MOSIER                             60.50    $355.78    $21,524.60      $0.00     $21,524.60          $0.00      $21,524.60
   CRAIG COLLINS                                23.80    $275.00      6,545.00        0.00      6,545.00           0.00        6,545.00
   RYAN BAKER                                    2.30    $203.00       466.90         0.00       466.90            0.00         466.90
   JIM LE SIEUR                                  6.10    $125.00       762.50         0.00       762.50            0.00         762.50
   TOTAL PROFESSIONALS                          92.70    $316.06     29,299.00        0.00     29,299.00           0.00       29,299.00
   TOTAL BOOKKEEPING/ADMINISTRATIVE            135.10     $68.05      9,194.00        0.00      9,194.00           0.00        9,194.00
   ADMINISTRATIVE COSTS                                                           1,510.08      1,510.08          53.12        1,456.96
   TOTAL FEES & COSTS                          227.80    $168.98    $38,493.00   $1,510.08    $40,003.08         $53.12      $39,949.96
                                                                                                       0.00           0.00           0.00




   PROFESSIONAL FEES:                                   HOURLY      TOTAL         DIRECT     TOTAL FEES       PAYMENTS       AMOUNT
   ROBERT P. MOSIER - RECEIVER               HOURS       RATE        FEES         COSTS      and COSTS         MADE          OWING
      DECEMBER          2018                    33.30   $348.50     $11,604.90      $0.00     $11,604.90          $0.00      $11,604.90
      JANUARY 2019 TO CLOSE                     27.20   $364.69       9,919.70        0.00      9,919.70           0.00        9,919.70

      TOTAL MOSIER                              60.50   $355.78      21,524.60        0.00     21,524.60           0.00       21,524.60

   CRAIG COLLINS, CPA
      DECEMBER          2018                    16.80   $275.00       4,620.00        0.00      4,620.00           0.00        4,620.00
      JANUARY 2019 TO CLOSE                      7.00   $275.00       1,925.00        0.00      1,925.00           0.00        1,925.00

      TOTAL COLLINS                             23.80   $275.00       6,545.00        0.00      6,545.00           0.00        6,545.00

   RYAN BAKER
      DECEMBER          2018                     2.30   $203.00        466.90         0.00       466.90            0.00         466.90

      TOTAL BAKER                                2.30   $203.00        466.90         0.00       466.90            0.00         466.90




                                                                                                                                            K:\1700FLDR\1728 Home Paradise SEC\[FEES.DECEMBER 2018 - JANUARY 2019 TO CLOSE.xls]Sheet1
   JIM LE SIEUR
      DECEMBER          2018                     1.10   $125.00        137.50         0.00       137.50            0.00         137.50
      JANUARY 2019 TO CLOSE                      5.00   $125.00        625.00         0.00       625.00            0.00         625.00

      TOTAL LE SIEUR                             6.10   $125.00        762.50         0.00       762.50            0.00         762.50


   TOTAL PROFESSIONALS                          92.70   $316.06     $29,299.00      $0.00     $29,299.00          $0.00      $29,299.00




   BOOKKEEPING/ADMINISTRATIVE FEES:                     HOURLY      TOTAL         DIRECT     TOTAL FEES       PAYMENTS       AMOUNT
   NANCY MICHENAUD                           HOURS       RATE        FEES         COSTS      and COSTS         MADE          OWING
      DECEMBER          2018                     7.60    $95.00       $722.00       $0.00       $722.00           $0.00        $722.00
      JANUARY 2019 TO CLOSE                     49.20    $95.00       4,674.00        0.00      4,674.00           0.00        4,674.00

      TOTAL MICHENAUD                           56.80    $95.00       5,396.00        0.00      5,396.00           0.00        5,396.00

   AURORA BLOOM
      DECEMBER          2018                    11.80    $52.00        613.60         0.00       613.60            0.00         613.60
      JANUARY 2019 TO CLOSE                     49.40    $52.00       2,568.80        0.00      2,568.80           0.00        2,568.80

      TOTAL BLOOM                               61.20    $52.00       3,182.40        0.00      3,182.40           0.00        3,182.40

   KRISTINA GODINEZ
      DECEMBER          2018                     5.60    $36.00        201.60         0.00       201.60            0.00         201.60
      JANUARY 2019 TO CLOSE                     11.50    $36.00        414.00         0.00       414.00            0.00         414.00

      TOTAL GODINEZ                             17.10    $36.00        615.60         0.00       615.60            0.00         615.60


   TOTAL BOOKKEEPING                           135.10    $68.05      $9,194.00      $0.00      $9,194.00          $0.00       $9,194.00




   ADMINISTRATIVE                TAX FORMS   ACCRUED               FACSIMILE     DELIVERY,     TOTAL          PAYMENTS       AMOUNT
     COSTS:                        MISC.     STORAGE    POSTAGE    & XEROX       FEDEX etc   ADM COSTS         MADE          OWING
      DECEMBER         2018           0.00       0.00       1.41        47.40       53.12         101.93          53.12           48.81
      JANUARY 2019 TO CLOSE         215.00     895.75     110.00       187.40        0.00       1,408.15           0.00        1,408.15


   TOTAL ADMIN COSTS               $215.00    $895.75    $111.41      $234.80      $53.12      $1,510.08         $53.12       $1,456.96




                                                                                                                 EXHIBIT E 16
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 22 of 65 Page ID #:5127




                                                                  EXHIBIT E 17
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 23 of 65 Page ID #:5128




                                                                  EXHIBIT E 18
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 24 of 65 Page ID #:5129




                                                                  EXHIBIT E 19
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 25 of 65 Page ID #:5130




                                                                  EXHIBIT E 20
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 26 of 65 Page ID #:5131




                                                                  EXHIBIT E 21
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 27 of 65 Page ID #:5132




                                                                  EXHIBIT E 22
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 28 of 65 Page ID #:5133




                                                                  EXHIBIT E 23
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 29 of 65 Page ID #:5134




                                                                  EXHIBIT E 24
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 30 of 65 Page ID #:5135




                                                                  EXHIBIT E 25
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 31 of 65 Page ID #:5136




                                                                  EXHIBIT E 26
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 32 of 65 Page ID #:5137




                                                                  EXHIBIT E 27
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 33 of 65 Page ID #:5138




                                                                  EXHIBIT E 28
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 34 of 65 Page ID #:5139




                                                                  EXHIBIT E 29
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 35 of 65 Page ID #:5140




                                                                  EXHIBIT E 30
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 36 of 65 Page ID #:5141




                                                                  EXHIBIT E 31
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 37 of 65 Page ID #:5142




                                                                  EXHIBIT E 32
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 38 of 65 Page ID #:5143




                                                                  EXHIBIT E 33
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 39 of 65 Page ID #:5144




                                                                  EXHIBIT E 34
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 40 of 65 Page ID #:5145




                                                                  EXHIBIT E 35
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 41 of 65 Page ID #:5146




                                                                  EXHIBIT E 36
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 42 of 65 Page ID #:5147




                                                                  EXHIBIT E 37
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 43 of 65 Page ID #:5148




                                                                  EXHIBIT E 38
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 44 of 65 Page ID #:5149




                                                                  EXHIBIT E 39
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 45 of 65 Page ID #:5150




                                                                  EXHIBIT E 40
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 46 of 65 Page ID #:5151




                                                                  EXHIBIT E 41
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 47 of 65 Page ID #:5152




                                                                  EXHIBIT E 42
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 48 of 65 Page ID #:5153




                                                                  EXHIBIT E 43
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 49 of 65 Page ID #:5154




                                                                  EXHIBIT E 44
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 50 of 65 Page ID #:5155




                                                                  EXHIBIT E 45
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 51 of 65 Page ID #:5156




                                                                  EXHIBIT E 46
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 52 of 65 Page ID #:5157




                                                                  EXHIBIT E 47
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 53 of 65 Page ID #:5158




                                                                  EXHIBIT E 48
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 54 of 65 Page ID #:5159




                                                                  EXHIBIT E 49
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 55 of 65 Page ID #:5160




                                                                  EXHIBIT E 50
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 56 of 65 Page ID #:5161




                                                                  EXHIBIT E 51
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 57 of 65 Page ID #:5162




                                                                  EXHIBIT E 52
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 58 of 65 Page ID #:5163




                                                                  EXHIBIT E 53
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 59 of 65 Page ID #:5164




                                                                  EXHIBIT E 54
Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 60 of 65 Page ID #:5165




                              EXHIBIT “F”
   Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 61 of 65 Page ID #:5166
                              RECEIVERSHIP ESTATE OF HOME PARADISE
                  CUMULATIVE        SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                   FOR THE PERIOD OF SEPTEMBER 2017 THROUGH JANUARY 2019 TO CLOSE

CUMULATIVE SUMMARY of                         HOURLY      TOTAL                   TOTAL FEES      PAYMENTS          AMOUNT
  ALL FEES and COSTS               HOURS       RATE       FEES         COSTS      and COSTS         MADE            OWING
ROBERT P. MOSIER                    851.60    $349.09   $297,284.60      $0.00    $297,284.60     $275,760.00       $21,524.60
CRAIG COLLINS                       594.70    $275.00    163,542.50        0.00    163,542.50      156,997.50         6,545.00
RYAN BAKER                          316.60    $203.00     64,269.80        0.00     64,269.80       63,802.90          466.90
JIM LE SIEUR                        506.70    $124.75     63,212.50        0.00     63,212.50       62,450.00          762.50
TOTAL PROFESSIONALS                2,269.60   $259.21    588,309.40        0.00    588,309.40      559,010.40        29,299.00
TOTAL BOOKKEEPING/ADMINISTRATION   1,472.60    $76.89    113,222.50     760.37     113,982.87      104,788.87         9,194.00
ADMINISTRATIVE COSTS                                                   5,277.56      5,277.56        3,820.60         1,456.96
TOTAL FEES & COSTS                 3,742.20   $187.47   $701,531.90   $6,037.93   $707,569.83     $667,619.87       $39,949.96
                                                                                           0.00            (0.00)           0.00




PROFESSIONAL FEES:                            HOURLY      TOTAL       DIRECT      TOTAL FEES      PAYMENTS          AMOUNT
ROBERT P. MOSIER - RECEIVER        HOURS       RATE       FEES         COSTS      and COSTS         MADE            OWING
   SEPTEMBER         2017            37.00    $300.19    $11,107.00      $0.00     $11,107.00      $11,107.00            $0.00
   OCTOBER           2017            85.10    $339.34     28,878.20        0.00     28,878.20       28,878.20             0.00
   NOVEMBER          2017            78.90    $300.48     23,707.70        0.00     23,707.70       23,707.70             0.00
   DECEMBER          2017            45.30    $383.00     17,349.90        0.00     17,349.90       17,349.90             0.00
   JANUARY           2018            64.50    $362.22     23,363.00        0.00     23,363.00       23,363.00             0.00
   FEBRUARY          2018            22.00    $383.00      8,426.00        0.00      8,426.00        8,426.00             0.00




                                                                                                                                   K:\1700FLDR\1728 Home Paradise SEC\[TOTAL FEES.JANUARY 2019 TO CLOSE.xls]Sheet1
   MARCH             2018            66.30    $361.63     23,975.80        0.00     23,975.80       23,975.80             0.00
   APRIL             2018            46.20    $362.27     16,737.10        0.00     16,737.10       16,737.10             0.00
   MAY               2018            42.20    $383.00     16,162.60        0.00     16,162.60       16,162.60             0.00
   JUNE              2018            46.60    $346.02     16,124.30        0.00     16,124.30       16,124.30             0.00
   JULY              2018            56.20    $369.37     20,758.60        0.00     20,758.60       20,758.60             0.00
   AUGUST            2018            56.60    $366.08     20,720.30        0.00     20,720.30       20,720.30             0.00
   SEPTEMBER         2018            52.80    $324.97     17,158.40        0.00     17,158.40       17,158.40             0.00
   OCTOBER           2018            40.50    $348.01     14,094.40        0.00     14,094.40       14,094.40             0.00
   NOVEMBER          2018            50.90    $337.85     17,196.70        0.00     17,196.70       17,196.70             0.00
   DECEMBER          2018            33.30    $348.50     11,604.90        0.00     11,604.90            0.00        11,604.90
   JANUARY 2019 TO CLOSE             27.20    $364.69      9,919.70        0.00      9,919.70            0.00         9,919.70

   TOTAL MOSIER                     851.60    $349.09    297,284.60        0.00    297,284.60      275,760.00        21,524.60

CRAIG COLLINS, CPA
   SEPTEMBER         2017            25.10    $275.00      6,902.50        0.00      6,902.50        6,902.50             0.00
   OCTOBER           2017            68.90    $275.00     18,947.50        0.00     18,947.50       18,947.50             0.00
   NOVEMBER          2017            39.40    $275.00     10,835.00        0.00     10,835.00       10,835.00             0.00
   DECEMBER          2017            25.80    $275.00      7,095.00        0.00      7,095.00        7,095.00             0.00
   JANUARY           2018            44.70    $275.00     12,292.50        0.00     12,292.50       12,292.50             0.00
   FEBRUARY          2018            25.80    $275.00      7,095.00        0.00      7,095.00        7,095.00             0.00
   MARCH             2018            51.10    $275.00     14,052.50        0.00     14,052.50       14,052.50             0.00
   APRIL             2018            48.80    $275.00     13,420.00        0.00     13,420.00       13,420.00             0.00
   MAY               2018            36.00    $275.00      9,900.00        0.00      9,900.00        9,900.00             0.00
   JUNE              2018            38.40    $275.00     10,560.00        0.00     10,560.00       10,560.00             0.00
   JULY              2018            42.00    $275.00     11,550.00        0.00     11,550.00       11,550.00             0.00
   AUGUST            2018            39.00    $275.00     10,725.00        0.00     10,725.00       10,725.00             0.00
   SEPTEMBER         2018            29.70    $275.00      8,167.50        0.00      8,167.50        8,167.50             0.00
   OCTOBER           2018            24.40    $275.00      6,710.00        0.00      6,710.00        6,710.00             0.00
   NOVEMBER          2018            31.80    $275.00      8,745.00        0.00      8,745.00        8,745.00             0.00
   DECEMBER          2018            16.80    $275.00      4,620.00        0.00      4,620.00            0.00         4,620.00
   JANUARY 2019 TO CLOSE               7.00   $275.00      1,925.00        0.00      1,925.00            0.00         1,925.00

   TOTAL COLLINS                    594.70    $275.00    163,542.50        0.00    163,542.50      156,997.50         6,545.00




                                                                                                  EXHIBIT F55
   Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 62 of 65 Page ID #:5167
                           RECEIVERSHIP ESTATE OF HOME PARADISE
                 CUMULATIVE       SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                 FOR THE PERIOD OF SEPTEMBER 2017 THROUGH JANUARY 2019 TO CLOSE



PROFESSIONAL FEES (Continued):              HOURLY      TOTAL       DIRECT    TOTAL FEES    PAYMENTS      AMOUNT

RYAN BAKER                       HOURS       RATE       FEES        COSTS     and COSTS       MADE        OWING

   SEPTEMBER        2017           35.40    $203.00      7,186.20      0.00      7,186.20      7,186.20         0.00
   OCTOBER          2017           44.20    $203.00      8,972.60      0.00      8,972.60      8,972.60         0.00
   NOVEMBER         2017           41.70    $203.00      8,465.10      0.00      8,465.10      8,465.10         0.00
   DECEMBER         2017             4.60   $203.00       933.80       0.00       933.80        933.80          0.00
   JANUARY          2018           11.70    $203.00      2,375.10      0.00      2,375.10      2,375.10         0.00
   FEBRUARY         2018             2.20   $203.00       446.60       0.00       446.60        446.60          0.00
   MARCH            2018           22.70    $203.00      4,608.10      0.00      4,608.10      4,608.10         0.00
   APRIL            2018           30.60    $203.00      6,211.80      0.00      6,211.80      6,211.80         0.00




                                                                                                                       K:\1700FLDR\1728 Home Paradise SEC\[TOTAL FEES.JANUARY 2019 TO CLOSE.xls]Sheet1
   MAY              2018           17.30    $203.00      3,511.90      0.00      3,511.90      3,511.90         0.00
   JUNE             2018           27.70    $203.00      5,623.10      0.00      5,623.10      5,623.10         0.00
   JULY             2018           28.90    $203.00      5,866.70      0.00      5,866.70      5,866.70         0.00
   AUGUST           2018           28.60    $203.00      5,805.80      0.00      5,805.80      5,805.80         0.00
   SEPTEMBER        2018           12.90    $203.00      2,618.70      0.00      2,618.70      2,618.70         0.00
   OCTOBER          2018             5.80   $203.00      1,177.40      0.00      1,177.40      1,177.40         0.00
   DECEMBER         2018             2.30   $203.00       466.90       0.00       466.90           0.00      466.90

   TOTAL BAKER                    316.60    $203.00     64,269.80      0.00     64,269.80     63,802.90      466.90


JIM LE SIEUR
   SEPTEMBER        2017           43.40    $125.00      5,425.00      0.00      5,425.00      5,425.00         0.00
   OCTOBER          2017          190.35    $125.00     23,793.75      0.00     23,793.75     23,793.75         0.00
   NOVEMBER         2017           99.40    $125.00     12,425.00      0.00     12,425.00     12,425.00         0.00
   DECEMBER         2017           25.75    $125.00      3,218.75      0.00      3,218.75      3,218.75         0.00
   JANUARY          2018           23.80    $125.00      2,975.00      0.00      2,975.00      2,975.00         0.00
   FEBRUARY         2018             4.40   $125.00       550.00       0.00       550.00        550.00          0.00
   MARCH            2018             9.90   $125.00      1,237.50      0.00      1,237.50      1,237.50         0.00
   APRIL            2018           10.20    $125.00      1,275.00      0.00      1,275.00      1,275.00         0.00
   MAY              2018           16.80    $125.00      2,100.00      0.00      2,100.00      2,100.00         0.00
   JUNE             2018           20.30    $125.00      2,537.50      0.00      2,537.50      2,537.50         0.00
   JULY             2018           13.20    $125.00      1,650.00      0.00      1,650.00      1,650.00         0.00
   AUGUST           2018           28.60    $125.00      3,575.00      0.00      3,575.00      3,575.00         0.00
   SEPTEMBER        2018           11.40    $114.04      1,300.00      0.00      1,300.00      1,300.00         0.00
   OCTOBER          2018             2.90   $125.00       362.50       0.00       362.50        362.50          0.00
   NOVEMBER         2018             0.20   $125.00         25.00      0.00         25.00         25.00         0.00
   DECEMBER         2018             1.10   $125.00       137.50       0.00       137.50           0.00      137.50
   JANUARY 2019 TO CLOSE             5.00   $125.00       625.00       0.00       625.00           0.00      625.00

   TOTAL LE SIEUR                 506.70    $124.75     63,212.50      0.00     63,212.50     62,450.00      762.50


TOTAL PROFESSIONALS              2,269.60   $259.21   $588,309.40     $0.00   $588,309.40   $559,010.40   $29,299.00




                                                                                            EXHIBIT F56
  Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 63 of 65 Page ID #:5168
                           RECEIVERSHIP ESTATE OF HOME PARADISE
                CUMULATIVE        SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                  FOR THE PERIOD OF SEPTEMBER 2017 THROUGH JANUARY 2019 TO CLOSE



BOOKKEEPING/ADMINISTRATIVE FEES:           HOURLY   TOTAL       DIRECT    TOTAL FEES    PAYMENTS     AMOUNT

NANCY MICHENAUD                  HOURS      RATE    FEES        COSTS     and COSTS      MADE        OWING

  SEPTEMBER        2017            20.40   $95.00    1,938.00     27.12      1,965.12     1,965.12        0.00
  OCTOBER          2017            75.80   $95.00    7,201.00      8.99      7,209.99     7,209.99        0.00
  NOVEMBER         2017            44.40   $95.00    4,218.00      0.00      4,218.00     4,218.00        0.00
  DECEMBER         2017            69.10   $95.00    6,564.50     36.01      6,600.51     6,600.51        0.00




                                                                                                                 K:\1700FLDR\1728 Home Paradise SEC\[TOTAL FEES.JANUARY 2019 TO CLOSE.xls]Sheet1
  JANUARY          2018            94.50   $95.00    8,977.50    102.73      9,080.23     9,080.23        0.00
  FEBRUARY         2018            84.70   $95.00    8,046.50     20.33      8,066.83     8,066.83        0.00
  MARCH            2018            69.90   $95.00    6,640.50      0.00      6,640.50     6,640.50        0.00
  APRIL            2018            77.60   $95.00    7,372.00      0.00      7,372.00     7,372.00        0.00
  MAY              2018            49.50   $95.00    4,702.50      0.00      4,702.50     4,702.50        0.00
  JUNE             2018            55.10   $95.00    5,234.50     52.87      5,287.37     5,287.37        0.00
  JULY             2018            68.10   $95.00    6,469.50     17.44      6,486.94     6,486.94        0.00
  AUGUST           2018            48.10   $95.00    4,569.50      0.00      4,569.50     4,569.50        0.00
  SEPTEMBER        2018            36.80   $95.00    3,496.00      0.00      3,496.00     3,496.00        0.00
  OCTOBER          2018            26.30   $95.00    2,498.50      0.00      2,498.50     2,498.50        0.00
  NOVEMBER         2018            12.00   $95.00    1,140.00      0.00      1,140.00     1,140.00        0.00
  DECEMBER         2018             7.60   $95.00     722.00       0.00       722.00          0.00     722.00
  JANUARY 2019 TO CLOSE            49.20   $95.00    4,674.00      0.00      4,674.00         0.00    4,674.00

  TOTAL MICHENAUD                 889.10   $95.00   84,464.50    265.49     84,729.99    79,333.99    5,396.00


AURORA BLOOM
  SEPTEMBER        2017             1.40   $52.00      72.80       0.00        72.80        72.80         0.00
  OCTOBER          2017            48.70   $52.00    2,532.40     61.44      2,593.84     2,593.84        0.00
  NOVEMBER         2017            35.90   $52.00    1,866.80    122.88      1,989.68     1,989.68        0.00
  DECEMBER         2017            27.80   $52.00    1,445.60      0.00      1,445.60     1,445.60        0.00
  JANUARY          2018            35.00   $52.00    1,820.00      4.32      1,824.32     1,824.32        0.00
  FEBRUARY         2018            36.40   $52.00    1,892.80      0.00      1,892.80     1,892.80        0.00
  MARCH            2018            32.00   $52.00    1,664.00    165.00      1,829.00     1,829.00        0.00
  APRIL            2018            44.00   $52.00    2,288.00      0.00      2,288.00     2,288.00        0.00
  MAY              2018            22.50   $52.00    1,170.00      0.00      1,170.00     1,170.00        0.00
  JUNE             2018            25.30   $52.00    1,315.60     46.88      1,362.48     1,362.48        0.00
  JULY             2018            22.70   $52.00    1,180.40      4.36      1,184.76     1,184.76        0.00
  AUGUST           2018            44.40   $52.00    2,308.80     15.00      2,323.80     2,323.80        0.00
  SEPTEMBER        2018            15.10   $52.00     785.20       0.00       785.20       785.20         0.00
  OCTOBER          2018            25.50   $52.00    1,326.00     75.00      1,401.00     1,401.00        0.00
  NOVEMBER         2018             6.60   $52.00     343.20       0.00       343.20       343.20         0.00
  DECEMBER         2018            11.80   $52.00     613.60       0.00       613.60          0.00     613.60
  JANUARY 2019 TO CLOSE            49.40   $52.00    2,568.80      0.00      2,568.80         0.00    2,568.80

  TOTAL BLOOM                     484.50   $52.00   25,194.00    494.88     25,688.88    22,506.48    3,182.40




                                                                                        EXHIBIT F57
  Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 64 of 65 Page ID #:5169
                               RECEIVERSHIP ESTATE OF HOME PARADISE
                   CUMULATIVE             SUMMARY of PROFESSIONAL FEES & COSTS INCURRED
                   FOR THE PERIOD OF SEPTEMBER 2017 THROUGH JANUARY 2019 TO CLOSE



BOOKKEEPING/ADMIN. FEES (Continued):               HOURLY       TOTAL        DIRECT     TOTAL FEES    PAYMENTS      AMOUNT

KRISTINA GODINEZ                        HOURS       RATE        FEES         COSTS      and COSTS       MADE        OWING

   SEPTEMBER        2017                    1.90    $36.00          68.40        0.00         68.40         68.40        0.00
   OCTOBER          2017                    2.40    $36.00          86.40        0.00         86.40         86.40        0.00




                                                                                                                                K:\1700FLDR\1728 Home Paradise SEC\[TOTAL FEES.JANUARY 2019 TO CLOSE.xls]Sheet1
   JANUARY          2018                    7.60    $36.00        273.60         0.00       273.60        273.60         0.00
   FEBRUARY         2018                    0.20    $36.00           7.20        0.00          7.20          7.20        0.00
   MARCH            2018                   10.20    $36.00        367.20         0.00       367.20        367.20         0.00
   APRIL            2018                   20.20    $36.00        727.20         0.00       727.20        727.20         0.00
   MAY              2018                   22.80    $36.00        820.80         0.00       820.80        820.80         0.00
   JUNE             2018                    5.30    $36.00        190.80         0.00       190.80        190.80         0.00
   JULY             2018                    3.80    $36.00        136.80         0.00       136.80        136.80         0.00
   AUGUST           2018                    2.70    $36.00          97.20        0.00         97.20         97.20        0.00
   SEPTEMBER        2018                    3.50    $36.00        126.00         0.00       126.00        126.00         0.00
   NOVEMBER         2018                    1.30    $36.00          46.80        0.00         46.80         46.80        0.00
   DECEMBER         2018                    5.60    $36.00        201.60         0.00       201.60           0.00     201.60
   JANUARY 2019 TO CLOSE                   11.50    $36.00        414.00         0.00       414.00           0.00     414.00

   TOTAL GODINEZ                           99.00    $36.00       3,564.00        0.00      3,564.00      2,948.40     615.60


TOTAL BOOKKEEPING                       1,472.60    $76.89    $113,222.50     $760.37   $113,982.87   $104,788.87   $9,194.00




ADMINISTRATIVE             TAX FORMS,   ACCRUED               FACSIMILE     DELIVERY,     TOTAL       PAYMENTS      AMOUNT

   COSTS:                    MISC.      STORAGE    POSTAGE    & XEROX       FEDEX etc   ADM COSTS       MADE        OWING

   SEPTEMBER        2017         0.00       0.00       0.00         28.30        0.00         28.30         28.30        0.00
   OCTOBER          2017         0.00       0.00      46.32         79.60      405.91       531.83        531.83         0.00
   NOVEMBER         2017         0.00       0.00      26.68         71.60      128.01       226.29        226.29         0.00
   DECEMBER         2017         0.00       0.00      52.35       128.90         0.00       181.25        181.25         0.00
   JANUARY          2018         0.00       0.00      73.46       126.50       117.88       317.84        317.84         0.00
   FEBRUARY         2018      172.93        0.00      95.72         92.10      135.64       496.39        496.39         0.00
   MARCH            2018         0.00       0.00      72.16       152.00         0.00       224.16        224.16         0.00
   APRIL            2018         0.00       0.00      64.69       411.40       154.09       630.18        630.18         0.00
   MAY              2018         0.00       0.00      47.61         73.50      100.60       221.71        221.71         0.00
   JUNE             2018         0.00       0.00      27.94         78.00       71.49       177.43        177.43         0.00
   JULY             2018         0.00       0.00      46.68       126.60        62.85       236.13        236.13         0.00
   AUGUST           2018         0.00       0.00      29.58       223.00        24.83       277.41        277.41         0.00
   SEPTEMBER        2018         0.00       0.00      25.50       111.00         0.00       136.50        136.50         0.00
   OCTOBER          2018         0.00       0.00      10.14         61.10        0.00         71.24         71.24        0.00
   NOVEMBER         2018         0.00       0.00       2.82          8.00        0.00         10.82         10.82        0.00
   DECEMBER         2018         0.00       0.00       1.41         47.40       53.12       101.93          53.12      48.81
   JANUARY 2019 TO CLOSE      215.00      895.75     110.00       187.40         0.00      1,408.15          0.00    1,408.15


TOTAL ADMIN COSTS            $387.93     $895.75    $733.06     $2,006.40   $1,254.42     $5,277.56     $3,820.60   $1,456.96




                                                                                                      EXHIBIT F58
 Case 2:17-cv-06929-PA-JEM Document 195 Filed 01/31/19 Page 65 of 65 Page ID #:5170

 1
                                     PROOF OF SERVICE
 2
     I am over the age of 18 years and not a party to this action. My business address is:
 3
           Mosier & Company, Inc.
 4         3151 Airway Avenue, Suite A-1, Costa Mesa CA 92626
           Telephone No. (714) 432-0800; Facsimile No. (714) 432-7329
 5

 6   On January 31, 2019, I caused to be served the documents entitled FIDUCIARY’S
     FINAL ACCOUNT & REPORT; REQUEST TO PAY FINAL FEES & COSTS on
 7   all the parties to this action addressed as stated on the attached service list:
 8   ☐ OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
     and mailing today following ordinary business practices. I am readily familiar with this
 9
     company’s practice for collection and processing of correspondence for mailing; such
10   correspondence would be deposited with the U.S. Postal Service on the same day in the
     ordinary course of business.
11
     ☐ PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
12   personally deposited with the U.S. Postal Service. Each such envelope was deposited
     with the U.S. Postal Service at Costa Mesa, California, with first class postage thereon
13   fully prepaid.
14   ☐ EXPRESS U.S. MAIL: Each such envelope was deposited in a facility regularly
15   maintained at the U.S. Postal Service for receipt of Express Mail at Costa Mesa,
     California, with Express Mail postage paid.
16
     ☐ ELECTRONIC MAIL: By transmitting the document by electronic mail to the
17   electronic mail address as stated on the attached service list.
18   ☒ E-FILING: By causing the document to be electronically filed via the Court’s
     CM/ECF system, which effects electronic service on counsel who are registered with
19   the CM/ECF system.
20   ☐ FAX: By transmitting the document by facsimile transmission. The transmission
21   was reported as complete and without error.

22                I declare under penalty of perjury that the foregoing is true and correct.

23

24                                                 _____________________________________
     Date: January 31, 2019                        Kristina Godinez
25

26
